DETAILED ACTION
This office action is in response to the initial filing dated February 21, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claim 17 is drawn to a computer readable medium (“machine-readable storage media”) having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention.  Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
per se, which are non-statutory as noted, infra.
     A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:  
          A process, or
          A machine, or
          A manufacture, or
          A composition of matter.
Paragraph [0035] teaches both a non-transitory machine-readable media and a machine-readable media where the machine-readable media “may be embodied as any storage device, mechanism, or other physical structure” which includes both transitory and non-transitory embodiments.
Claims 18-20 recite “non-transitory” already, even though claim 17 does not, therefore, these claims are not currently rejected as being directed toward non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, 13-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namet-Nasser (US PG Pub #2014/0210625).
	As to claim 1, Namet-Nasser teaches a vehicle telematics device for assessing driver behavior (Paragraphs [0025] and [0029]-[0030]), the vehicle telematics device comprising: 

	one or more processors (Paragraph [0032]); and 
	one or more memory devices communicatively coupled to the one or more processors and having stored therein a plurality of instructions that, when executed by the one or more processors (Paragraphs [0052]), cause the vehicle telematics device to: 
		obtain sensor data from at least one vehicle sensor of the vehicle (Paragraph [0024]); 
		analyze the sensor data to detect whether a vehicle event has occurred (Paragraph [0027]); 
		communicate, in response to detection of the vehicle event, with the vehicle camera system to obtain video data associated with the detected vehicle event from the vehicle camera system (Paragraph [0063]); and 
		transmit, in response to detection of the vehicle event, the video data associated with the detected vehicle event and the sensor data to a remote server system (Paragraph [0053]).
	As to claim 2, depending from the vehicle telematics device of claim 1, Namet-Nasser teaches wherein to obtain the sensor data comprises to obtain sensor data from a vehicle sensor external to the vehicle telematics device and installed in the vehicle (Figure 3, Item 308; Paragraph [0030]).
	As to claim 3, depending from the vehicle telematics device of claim 1, Namet-Nasser teaches wherein to obtain the sensor data comprises to obtain sensor data from a vehicle sensor located in the vehicle telematics device (Paragraph [0031] teaches a camera).

	As to claim 5, depending from the vehicle telematics device of claim 4, Namet-Nasser teaches wherein to analyze the sensor data comprises to analyze the sensor data over a period of time (Paragraphs [0049] and [0063]).
	As to claim 6, depending from the vehicle telematics device of claim 4, Namet-Nasser teaches wherein to analyze the sensor data comprises to compare the sensor data to a reference threshold (Paragraph [0024]).
	As to claim 7, depending from the vehicle telematics device of claim 1, Namet-Nasser teaches wherein to communicate with the vehicle camera system comprises to transmit, in response to detection of the vehicle event, an instruction to the vehicle camera system to begin recording video (Paragraphs [0052] and [0063]).
	As to claim 10, depending from the vehicle telematics device of claim 1, Namet-Nasser teaches wherein the plurality of instructions, when executed by the one or more processors, further cause the vehicle telematics device to generate a vehicle event message in response to detection of the vehicle event, wherein the vehicle event message includes the video data associated with the detected vehicle event and the sensor data (Paragraph [0025]), and 
	wherein to transmit the video data associated with the detected vehicle event and the sensor data comprises to transmit the vehicle event message to the remote server system (Paragraph [0025]).
	As to claim 13, Namet-Nasser teaches a method for assigning deriver behavior of a vehicle (Paragraph [0022]), the method comprising: 
	obtaining, by a vehicle telematics device, sensor data from at least one vehicle sensor of the vehicle (Paragraph [0024]); 
	analyzing, by the vehicle telematics device, the sensor data to detect whether a vehicle event has occurred (Paragraph [0027]); 
	communicating, by the vehicle telematics device and in response to detection of the vehicle event, with a vehicle camera system of the vehicle to obtain video data associated with the detected vehicle event from the vehicle camera system (Paragraph [0063]); and 
	transmitting, by the vehicle telematics device and in response to detection of the vehicle event, the video data associated with the detected vehicle event and the sensor data to a remote server system (Paragraph [0053]).
	As to claim 14, depending from the method of claim 13, Namet-Nasser teaches wherein analyzing the sensor data comprises analyzing the sensor data to detect whether a vehicle event indicative of a safety violation of the operation of the vehicle has occurred (Paragraph [0048]).
	As to claim 15, depending from the method of claim 13, Namet-Nasser teaches wherein communicating with the vehicle camera system comprises transmitting, by the vehicle telematics device and in response to detection of the vehicle event, an instruction to the vehicle camera system to begin recording video (Paragraphs [0052] and [0063]).
	As to claim 17, Namet-Nasser teaches a machine-readable storage media comprising a plurality of instructions stored thereon that, when executed (Paragraph [0022]), cause a vehicle telematics device to: 
	obtain sensor data from at least one vehicle sensor of a vehicle (Paragraph [0024]); 
	analyze the sensor data to detect whether a vehicle event has occurred (Paragraph [0027]); 
	communicate, in response to detection of the vehicle event, with a vehicle camera system of the vehicle to obtain video data associated with the detected vehicle event from the vehicle camera system (Paragraph [0063]); and 
	transmit, in response to detection of the vehicle event, the video data associated with the detected vehicle event and the sensor data to a remote server system (Paragraph [0053]).
	As to claim 18, depending from the one or more non-transitory, machine-readable storage media of claim 17, Namet-Nasser teaches wherein to analyze the sensor data comprises to analyze the sensor data to detect whether a vehicle event indicative of a safety violation of the operation of the vehicle has occurred (Paragraph [0048]).
	As to claim 19, depending from the one or more non-transitory, machine-readable storage media of claim 17, Namet-Nasser teaches wherein to communicate with the vehicle camera system comprises to transmit, in response to detection of the vehicle event, an instruction to the vehicle camera system to begin recording video (Paragraphs [0052] and [0063]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Namet-Nasser (US PG Pub #2014/0210625) as applied to claim 1 above, and further in view of Cook et al. (Cook; US PG Pub #2010/0250021).
	As to claim 8, depending from the vehicle telematics device of claim 1, Namet-Nasser does not explicitly teach wherein to communicate with the vehicle camera system comprises to request video data from the vehicle camera system that includes a time period prior to the detection of the vehicle event.
	In the field of vehicle event reporting, Cook teaches wherein to communicate with the vehicle camera system comprises to request video data from the vehicle camera system that includes a time period prior to the detection of the vehicle event (Paragraphs [0073] and [0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Namet-Nasser with the teaching of Cook because providing data before the detection of the event yields the predictable result of providing a more detailed analysis of the situation for a more robust system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Namet-Nasser (US PG Pub #2014/0210625).
	As to claim 9, depending from the vehicle telematics device of claim 1, Namet-Nasser teaches wherein the plurality of instructions, when executed by the one or more processors, further cause the vehicle telematics device to analyze the video data associated with the detected vehicle event to verify that the detected vehicle event has occurred, 
	wherein to transmit the video data associated with the detected vehicle event and the sensor data to a remote server system comprises to transmit, in response to verification that the detected vehicle event has occurred, the video data associated with the detected vehicle event and the sensor data to a remote server system.
	Namet-Nasser, however, does teach the vehicle data server verifying vehicle events based on video data (Paragraph [0028]) and that the vehicle system performs data analysis (Paragraph [0027]) including video processing (Paragraph [0052]) before transmitting data to the server after detecting the event (Paragraph [0053]). Therefore, based on the teaching of Namet-Nasser, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Namet-Nasser to verify the event before transmitting to the server because this yields the predictable result of decreasing unnecessary communication to the server to reduce false alarms of vehicle events and therefore, increase reliability in the system.

Claims 11, 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Namet-Nasser (US PG Pub #2014/0210625) as applied to claims 1, 13, and 17 above, and further in view of Lambert et al. (Lambert’ US PG Pub #2016/0098868).
	As to claim 11, depending from the vehicle telematics device of claim 1, Namet-Nasser does not explicitly teach wherein the plurality of instructions, when executed by the one or more processors, further cause the vehicle telematics device to: 
	monitor for a request from the remote server system subsequent to the transmission of the video data associated with the detected vehicle event and the transmitted sensor data; 
	obtain, based on the request, additional sensor data from at least one vehicle sensor of the vehicle; and 
	transmit the additional sensor data to the remote server system.
	In the field of vehicle data collection, Lambert teaches wherein the plurality of instructions, when executed by the one or more processors, further cause the vehicle telematics device to: 
	monitor for a request from the remote server system subsequent to the transmission of the video data associated with the detected vehicle event and the transmitted sensor data (Paragraphs [0017] and [0019]); 
	obtain, based on the request, additional sensor data from at least one vehicle sensor of the vehicle; and 
	transmit the additional sensor data to the remote server system (Paragraphs [0019] and [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Namet-Nasser with the teaching of Lambert because providing additional data yields the predictable result of providing a more detailed analysis of the situation for a more robust system.
	As to claim 12, depending from the vehicle telematics device of claim 1, Namet-Nasser does not explicitly teach wherein the plurality of instructions, when executed by the one or more processors, further cause the vehicle telematics device to: 
	monitor for a request from the remote server system subsequent to the transmission of the video data associated with the detected vehicle event and the transmitted sensor data; 
	obtain, based on the request, additional video data from the vehicle camera system; and 
	transmit the additional video data to the remote server system.
	In the field of vehicle data collection, Lambert teaches wherein the plurality of instructions, when executed by the one or more processors, further cause the vehicle telematics device to: 
	monitor for a request from the remote server system subsequent to the transmission of the video data associated with the detected vehicle event and the transmitted sensor data (Paragraphs [0017] and [0019]); 
	obtain, based on the request, additional video data from the vehicle camera system (Paragraph [0020]); and 
	transmit the additional video data to the remote server system (Paragraph [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Namet-Nasser with the teaching of Lambert because providing additional data yields the predictable result of providing a more detailed analysis of the situation for a more robust system.
	As to claim 16, depending from the method of claim 13, Namet-Nasser does not explicitly teach the method further comprising 
	monitoring, by the vehicle telematics device, for a request from the remote server system subsequent to the transmission of the video data associated with the detected vehicle event and the transmitted sensor data; 
	obtaining, based on the request, additional sensor data from at least one vehicle sensor of the vehicle; and 
	transmitting the additional sensor data to the remote server system.
	In the field of vehicle data collection, Lambert teaches monitoring, by the vehicle telematics device, for a request from the remote server system subsequent to the transmission of the video data associated with the detected vehicle event and the transmitted sensor data (Paragraphs [0017] and [0019]); 
	obtaining, based on the request, additional sensor data from at least one vehicle sensor of the vehicle; and 
	transmitting the additional sensor data to the remote server system (Paragraphs [0019] and [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Namet-Nasser with the teaching of Lambert because providing additional data yields the predictable result of providing a more detailed analysis of the situation for a more robust system.
	As to claim 20, depending from the one or more non-transitory, machine-readable storage media of claim 17, Namet-Nasser does not explicitly teach wherein the plurality of instructions, when executed, further cause the vehicle telematics device to: 
	monitor for a request from the remote server system subsequent to the transmission of the video data associated with the detected vehicle event and the transmitted sensor data; 
	obtain, based on the request, additional sensor data from at least one vehicle sensor of the vehicle; and 
	transmit the additional sensor data to the remote server system.
	In the field of vehicle data collection, Lambert teaches wherein the plurality of instructions, when executed, further cause the vehicle telematics device to: 
	monitor for a request from the remote server system subsequent to the transmission of the video data associated with the detected vehicle event and the transmitted sensor data (Paragraphs [0017] and [0019]); 
	obtain, based on the request, additional sensor data from at least one vehicle sensor of the vehicle; and 
	transmit the additional sensor data to the remote server system (Paragraphs [0019] and [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Namet-Nasser with the teaching of Lambert because providing additional data yields the predictable result of providing a more detailed analysis of the situation for a more robust system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Baker et al. (US PG Pub #2017/0341611)
	Nakamura et al. (US PG Pub #2020/0094763)
	Anderson et al. (US PG Pub #2019/0213425)
	Omata (US PG Pub #2018/0357484)
	Nishida (US PG Pub #2017/0124788)
	Santora (US PG Pub #2015/0307048)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/            Primary Examiner, Art Unit 2688